Citation Nr: 1450516	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his sister


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to service connection for PTSD.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD, regardless of the precise diagnosis. 

The Veteran, his spouse, and his sister provided testimony during a hearing before the undersigned at the RO in June 2014.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2012 statement of the case (SOC), two treatment records dated in November and December 2010 from a VA clinic in Jacksonville were discussed.  However, these treatment records have not been associated with the claims file.  In fact, the only records from 2010 are dated in January.  Moreover, the last VA treatment of record was in June 2012.  As there appears to be outstanding VA treatment records, and as VA has a duty to obtain all relevant records in its possession, a remand is necessary.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

If additional treatment records are obtained which indicate that the Veteran has an acquired psychiatric disability which may be related to service, a new VA examination must be obtained for consideration of this new evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including but not limited to, the November and December 2010 records discussed in the March 2012 SOC and those created since June 2012, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  If additional medical evidence is obtained suggesting that the Veteran has a current acquired psychiatric disorder etiologically related to service, provide the Veteran with a new psychiatric VA examination to obtain an opinion as to whether that disability was incurred during or as a result of his active duty service.  

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressors supporting the diagnosis and provide a detailed description of the stressors.

The examiner should also provide an opinion as to whether any other currently diagnosed psychiatric disability at least as likely as not (e.g., a 50 percent or greater probability) had its onset in service or is the result of a disease or injury in service.

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of injuries, stressors, and symptoms.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



